


EXHIBIT 10.7.5




TIER III POST- 65 RETIREE PROGRAM


Effective Date: November 6, 2012


Tier III Post - 65 Retiree Program. The Tier III Post - 65 Retiree Program
covers (i) CBL officers of the level of senior vice president or above, (ii) who
retire after the effective date hereof, (iii) who have been employed by CBL
and/or its affiliates or predecessors for a total of 40 or more years prior to
their date of retirement, (iv) who are 65 years of age and older, (v) who are
participating in the CBL group medical insurance plan on the date of such
retirement, and (vi) who no longer have a “current employment status” with CBL
(such employees/officers being referred to herein as “Tier III Retirees”).


For purposes of clarification, a Tier III Retiree includes the persons
referenced above who have retired from active employment with CBL and (i) who
may continue in any part-time capacity with CBL; (ii) who may continue to
provide services to CBL under any consulting agreement or similar agreement; or
(iii) who are not continuing to provide services to CBL in any capacity.


The Tier III Post - 65 Retiree Program benefits for a Tier III Retiree (and
his/her spouse who is insured by CBL's health insurance plan on the date of the
retirement of the Tier III Retiree) are that the Tier III Retiree and his/her
covered spouse would be entitled to continue participation in the CBL group
medical insurance plan (as such may be amended, revised or modified from time to
time and as available to then-active employees of CBL) following his/her
retirement but with the Tier III Retiree and his/her covered spouse having to
pay the full cost for such coverage (i.e., equivalent to the then-prevailing
COBRA rate) following the expiration of five (5) years from the date of the Tier
III Retiree's retirement. For the initial period of five (5) years from the date
of the Tier III Retiree's retirement, the Tier III Retiree and his/her covered
spouse will be entitled to continue to participate in the CBL group medical
insurance plan at no cost to the Tier III Retiree and/or his/her covered spouse.


Any tax obligations imposed on the Tier III Retiree for this retirement benefit
shall be the sole responsibility of the Tier III Retiree (and spouse if
applicable).


CBL may terminate this Tier III Post - 65 Retiree Program as to Tier III
Retirees and Tier III Grandfathered Executives, as defined below, at any time
following the initial adoption hereof by providing at least 12-month's prior
written notice to Tier III Retirees and their spouses if applicable and the Tier
III Grandfathered Executives, as defined below.


CBL may terminate this Tier III Post - 65 Retiree Program at any time following
the initial adoption hereof for any reason on a prospective basis as to any CBL
employee(s) who have not retired from CBL as of the date of such termination of
the program; provided, however, any CBL employee who is also an officer of CBL
of the level of senior vice president or above who would have otherwise
qualified as a Tier III Retiree if such employee/officer had retired from
employment with CBL as of the date of such termination of the Tier III Post - 65
Retiree Program (the “Tier III Grandfathered Executives”) shall be grandfathered
in and thus entitled to the Tier III Post - 65 Retiree Program benefits on the
date of such employee's/officer's subsequent retirement.


By way of clarification, on any termination of the Tier III Post - 65 Retiree
Program, such termination shall be as to either (i) all Tier III Retirees and
their spouses if applicable (after applicable notice) and all Tier III
Grandfathered Executives (after applicable notice) and all CBL employees who
have not retired from CBL as of the date of such termination or (ii) all CBL
employees who have not retired from CBL as of the date of such termination
except for Tier III Grandfathered Executives.






